PER CURIAM.
This appeal is from an order awarding attorney’s fees under section 448.08, Florida Statutes (1983) (authorizing fees in action for unpaid wages), pre-judgment interest, and costs, all of which were based upon a judgment entered for the plaintiff on his claim for breach of an employment contract. Since we reversed that judgment with directions to dismiss the claim in Telesphere International, Inc. v. Scollin, 489 So.2d 1152 (Fla. 3d DCA 1986), the instant order falls with it and is hereby vacated.